The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Homicidal intent was established by the complainant’s testimony that defendant led her to the enclosed parking garage at the base of their apartment building at 6:00 a.m. with an offer to drive her to work; that he waited for her behind the open trunk of his car, came upon her from behind, covered her mouth with a liquid-soaked rag as he choked her and struck her in the head several times with a hammer; and that, after she managed to escape outside to a public area, pursued her and continued to inflict blows to her head with the hammer despite her cries for help, and abruptly left her at or about the same time an eyewitness shouted from an apartment window for defendant to stop. We reject defendant’s argument that the victim’s physical injuries are inconsistent with an intent to kill; injury need not be proved in order to convict defendant of the crime of attempted murder in the second degree (People v Guzman, 180 AD2d 469, 471). The issue raised by defendant concerning the credibility of his own testimony was properly placed before the trier of fact, and we find no reason to disturb its determination. We have considered defendant’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Kupferman, Williams and Mazzarelli, JJ.